     Case 3:20-cv-02842-B-BN Document 8 Filed 10/09/20                  Page 1 of 1 PageID 37



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

STEVEN ROLAN,                                     §
#201901143,                                       §
                                                  §
               Plaintiff,                         §
                                                  §
V.                                                §            No. 3:20-cv-2842-B-BN
                                                  §
LASALLE SOUTHWEST                                 §
CORRECTIONS, ET AL.,                              §
                                                  §
               Defendants.                        §

                 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                  RECOMMENDATION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions,

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge (the “FCR”). Plaintiff may therefore

file within 21 days after entry of this order an amended complaint that cures, if and where possible,

the deficiencies outlined in the FCR. If Plaintiff fails to file a timely amended complaint in

compliance with this order, the Court will enter a final judgment, dismissing all claims with prejudice

without further notice to him.

        SO ORDERED.

        DATE: OCTOBER 9, 2020.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
